DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 12-13 & 15-16  are rejected under 35 U.S.C. 102(a)1 and 102(a)2 as being anticipated by OKADA et al., Pub No.: JP 2001285842 A.

Regarding claims 1&12, OKADA et al. discloses, a process & a system for determining that a luggage has been left behind in an overhead storage bin of a vehicle, the process comprising: 

    PNG
    media_image1.png
    155
    178
    media_image1.png
    Greyscale
associating a luggage stored in an overhead bin of a vehicle with a passenger of the vehicle, wherein the overhead bin comprises at least one sensor configured to send a signal to a processing unit when the luggage has been stored in the overhead bin ([0016] “the monitoring processing means stores a first image when a passenger gets into the moving body, and stores a second image when the passenger gets off the moving body. And comparing the first image with the first image to determine whether or not the passenger has left behind the moving object as the specific situation.

    PNG
    media_image2.png
    177
    273
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    187
    142
    media_image3.png
    Greyscale
Preferably, the monitoring processing means includes: A third image when the passenger accommodates luggage in the luggage compartment around the seat in the moving body is stored, and a second image and the third image when the passenger gets off the moving body are stored. It is preferable to determine whether or not the passenger has left something behind in the moving body as the specific situation.); 
determining that the luggage has been left behind by the passenger after the passenger has left a seat on the vehicle, wherein the seat comprises at least one sensor configured to send a signal to the processing unit indicating that the passenger is seated or not seated in the seat; and, sending a notification to have the passenger retrieve the luggage (“the imaging means is incorporated in a clip for attaching a hanging advertisement provided in a cabin of the moving body. Further, a technical means for achieving the above object is a monitoring system for performing monitoring based on a captured image, provided at a gate that passes when a passenger gets on and off the aircraft, It is characterized by comprising imaging means for imaging a passing passenger, and communication means for transmitting an image taken by the imaging means via a communication path. Preferably, the imaging means is provided at a boarding gate, and the monitoring system is provided at the boarding gate, and reads a seat number attached to a ticket of a passenger passing through the boarding gate. A predetermined recording in which a reading unit, the seat number read by the reading unit, and an image of the passenger captured by the imaging unit having the ticket whose seat number is read by the reading unit are associated with each other. Recording control means for recording on the 

Regarding claims 2 & 13, OKADA et al. discloses, the process of claim 1 & the system of claim 12, wherein associating the luggage stored in the overhead bin of the vehicle with the passenger of the vehicle comprises: detecting that the passenger has occupied the seat on the vehicle; analyzing a database of stored luggage information which includes the luggage; and, assigning the luggage to the passenger ([0146] “According to the nineteenth aspect of the present invention, the image of the passenger and the seat number of the ticket of the passenger are recorded in the recording means in association with each other. Not only can it be grasped which seat was seated, but also this information can be effectively used for each passenger's presence or absence, safety management, and the like.).

Regarding claims 4-5 & 15-16, OKADA et al. discloses, the process of claim 1 & the system of claim 12; 

(claims 5 & 16) wherein determining that the row of passengers seated in a row behind the passenger has deboarded the vehicle comprises: detecting that luggage associated with passengers in a row behind the passenger has been removed from the overhead bins.
([0027] “In step S68, it is determined whether or not the passenger identification information of the on-board passenger information that matches the passenger identification information of the off-board passenger information exists in the recording device 41d (that is, whether the passenger 63 who is about to get off is in the cabin 1a Luggage 57 within Is determined on the shelf 71), and if there is on-board passenger information that matches the passenger identification information, the on-board passenger information is read out and the process proceeds to step S69, while the passenger If there is no on-board passenger information that matches the identification information” & “In step S67, the recording device 41d stores the passenger identification information of the on-board passenger information relating to the same person that matches the passenger identification information of the getting-off passenger information extracted in step S66.” & “In step S68, it is determined whether or not the passenger identification information of the on-board passenger information that matches the passenger identification information of the off-board passenger information exists in the recording device 41d (that is, whether the passenger 63 who is about to get off is in the cabin 1a Luggage 57 within Is determined on the shelf 71), and if there is on-board passenger information that matches the passenger identification information, the on-board passenger information is read out and the process proceeds to step S69, while the passenger If there is no on-board passenger information that matches the identification information, & [0146] “According to the fourteenth aspect of the present invention, the first image when the passenger gets into the moving object is stored, and the second image and the first image when the passenger gets off the moving object are stored. By comparing whether or not the passenger has left behind in the moving .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over OKADA et al., Pub No.: JP 2001285842 A, in view of Ibrahim et al., Pub. No.: US 20180173962 A1.

Regarding claims 3 & 14, OKADA et al. discloses, the process of claim 2 & the system of claim 13. However, OKADA et al. is not explicit on “proximity/time filter”. 
Ibrahim et al., US 20180173962 A1, teaches SYSTEM FOR DISPLAYING THE STATUS OF USE OF AIRCRAFT OVERHEAD LUGGAGE STORAGE BINS and discloses, wherein analyzing the database of stored luggage information comprises: applying a proximity filter, a time filter, or both to the database of stored luggage ([0023] Each camera 150 is positioned with a field of view 160 that covers the interior space of the associated overhead luggage storage bin (e.g., bin 170 in FIG. 1A) (or bins) and is configured to capture one or more images of the interior space of the associated overhead luggage storage bin (or bins) and provide such images to the controller for storage in a memory therein. Camera 150 may be configured to operate continuously during flight (or during portions of flight, e.g., during boarding and deplaning), ...The controller may be configured to process the images (when camera 150 is operating in continuous mode) to identify an image of the interior space of the associated overhead luggage storage bin (or bins) at a point in time immediately prior to when the bin (or one of the group of bins) becomes closed (e.g., by determining when the associated bin starts to close). Alternatively, each overhead luggage storage bin may have a sensor 180 that provides a signal to the controller indicating when the bin (or one of the group of bins) transitions between the open and closed states. The sensor may be a switch coupled to the latching mechanism 220 of the storage bin, an accelerometer coupled to the bin that detects movement of the bin (i.e., during opening and closing) or an infrared proximity sensor mounted adjacent to the storage bin that also detects movement of the bin. In this case, the controller may be configured to identify an image of the interior space of the associated overhead luggage storage bin immediately prior to when the bin (or one of the group of bins) is closed based on receipt of such signal from the sensor.).
Ibrahim et al. teaches that these features are useful in order to provide a system and method for displaying the storage status of overhead luggage storage bins in an aircraft (see Abstract and para.[0002])).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Ibrahim et al. with the system disclosed by OKADA et al. in order to provide plurality of sensors which may be mounted adjacent to the associated overhead luggage storage bin and may be configured to provide an output signal indicating when the associated overhead luggage storage bin becomes closed. The controller may identify an image of the associated overhead luggage storage bin from each camera at a point in time just before that overhead luggage storage bin becomes closed based on receipt of a signal from the sensor associated with that overhead luggage storage bin (see para.[0008]).

Claims 6-10 & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over OKADA et al., Pub No.: JP 2001285842 A, in view of Horstemeyer, Patent No.: US 9679322 B2.

Regarding claims 6-10 & 17-19, OKADA et al. discloses, the process of claim 1 & the system of claim 12.
OKADA et al. is not explicit on “initial/second notification”, however Horstemeyer, US 9679322 B2, teaches Secure Messaging With User Option To Communicate With Delivery Or Pickup Representative and discloses, 
(claims 6&17) wherein sending a notification comprises: sending an initial notification; detecting whether or not the luggage remains in the overhead bin after the initial notification has been sent; and, when, after a predetermined amount of time has passed after the initial notification has been sent and the remains in the overhead bin, sending a second notification,
(claims 7&18) wherein the initial notification and the second notification are sent to different devices,
(claims 8 & 19) wherein the notification is sent to a portable device,

(claim 10) The process of claim 6, wherein the notification is sent to an airline ground system.
([0084] The systems and methods of this patent application can be implemented in connection with any type of notification service or system, messaging system, information system, data communications system, or tracking system, that notifies a party of travel status associated with one or more moving things (all referred to herein as “notification system”). The notification system may or may not have a tracking subsystem that actually directly or indirectly tracks the mobile things (MTs), but has access to information or data, perhaps from a tracking system(s) or data source, that can be used by it to monitor travel of the MTs. There are a number of such notification, messaging, and tracking systems that are known in the art. & in addition to this introductory disclosing, some other paragraphs are also referring to the specific claim elements, such as para. [0132], [0169], [0189], [0251], [0282], [0327], [0384],   “first/second notification, within a “predetermined time”, via “communication devices“ with “different communication media”, )
Horstemeyer teaches that these features are useful in order to provide systems and methods for automated computer based notification systems (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Horstemeyer with the system disclosed by OKADA et al. in order to provide systems and methods for automated, computer based, advance notification systems. The systems and methods enable safe and secure electronic communication sessions (see para.[0016]).

Claims 11 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over OKADA et al., Pub No.: JP 2001285842 A, in view of Sanderson et al., US 20130211864 A1.

Regarding claims 11 & 20, OKADA et al. discloses, the process of claim 1 & the system of claim 12.
“maintaining the association between the luggage and the passenger”, however Sanderson et al., US 20130211864 A1, teaches LUGGAGE PROCESSING STATION and discloses, 
wherein after the luggage has been associated with the passenger, the process comprising: detecting that the luggage has been moved; and, maintaining the association between the luggage and the passenger ( [0077] “The controller may be adapted to actuate the conveyor to move the piece of luggage by a further predetermined distance if movement by a first said predetermined distance does not result in the RFID antenna being able to communicate with the RFID tag. The controller may be adapted to actuate the conveyor to move the piece of luggage by a yet further predetermined distance if movement by the second said predetermined distance does not result in the RFID antenna being able to communicate with the RFID tag” & [0120] The luggage processing station 10 comprises detectors, comprising RFID antennas 16e, 16f and bar code scanners 16g, for detecting whether the piece of luggage has a bag tag applied that stores information for associating the piece of luggage with the passenger and the passenger's trip. The controller 28 is responsive to the detectors and is adapted to reject the piece of luggage if the detectors cannot detect the presence of a bag tag storing the required information. The trip information on the bag tag comprises information for associating the passenger's luggage with a vehicle carrying the passenger on the trip, such as an aircraft IATA license plate. The bag tag may be an electronic bag tag containing an RFID chip readable by one of the RFID antennas 16e, 16f. The RFID antennas 16e, 16f also function as writers for writing the trip information to the electronic bag tag and, in some embodiments, may be capable of reading information from the bag tag. The user interface includes a printer 44 for printing a luggage receipt for accepted luggage with an electronic bag tag. The tag may alternatively be a barcoded tag, such as a 1D or 2D barcode paper tag, readable by barcode scanners 16g. The barcode scanners 16g are movable and are located above the floor 34 of the injector so as to have line of sight with the piece of luggage in the injector 14. The barcode scanners 16g are also programmed to ignore barcodes sensed outside a predetermined zone that is established based on x, y and z coordinates from the barcode scanners 16g. This reduces 
Sanderson et al. teaches that these features are useful in order to provide a luggage processing station for registering a passenger's luggage. The station includes an injector for receiving a piece of luggage associated with the passenger (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Sanderson et al. with the system disclosed by OKADA et al. in order for detecting whether the piece of luggage has a bag tag applied that stores information for associating the piece of luggage with the passenger and the passenger's trip, providing enhanced security and safety checks to detect incidence of luggage tampering.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Savian; Scott et al., US 20190325356 A1, INFORMATION DISPLAY SYSTEM
Podnar; Gregg W. et al., US 20180111698 A1, INTELLIGENT BAGGAGE HANDLING
Tiu; Jessica C. et al., US 20160109280 A1, SMART A/C OVERHEAD LUGGAGE BIN SYS
MERZ; Simon et al., US 20130119199 A1	LUGGAGE STORAGE COMP. FOR AN A/C
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665